Citation Nr: 0506531	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits based on a claim of clear and 
unmistakable error (CUE) in the assignment of an effective 
date of April 14, 1996, for a total-disability rating based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1978.  The veteran died on August [redacted], 1997.  The 
appellant is the veteran's surviving spouse.  

In a May 1986 decision, the veteran was awarded a TDIU.  The 
grant of benefits was effective retroactive to April 14, 
1986.  The veteran did not appeal the RO's determination of 
the effective date.  In June 1995, the veteran challenged the 
May 1986 decision and alleged CUE in the assignment of the 
April 14, 1986 effective date.  The veteran claimed that an 
effective date of April 1985 was warranted.  In July 1995, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia denied the claim.  The veteran filed a 
timely appeal of the determination.  However, he died in 
August 1997 prior to review of the claim by the Board.  

In September 1997, the appellant filed a claim for recovery 
of unpaid accrued benefits.  In May 1998 and later in a 
September 1998 statement of the case, the RO denied the 
appellant's claim.  

In a May 2001 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim, finding that she was 
statutorily barred from receiving benefits since the period 
for which she was seeking benefits was a time period more 
than two years prior to the veteran's death.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veteran's Claims (Court).  In February 2003, the Court 
affirmed the Board's decision.  

Thereafter, the appellant appealed her case to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In a May 2004 decision, the Federal Circuit held 
that the two-year recovery period for accrued benefits set 
forth in 38 U.S.C.A. § 5121(a) was not limited to the two-
year period immediately prior to the veteran's death.  
Rather, 38 U.S.C.A. § 5121(a) only limited a survivor's 
recovery of accrued benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life.  The 
Federal Circuit reversed and remanded the Court's decision.  

Pursuant to the Federal Circuit findings, in an August 2004 
Order, the Court reversed the Board's May 2001 decision and 
remanded the matter to the Board.  Hence, the matter has once 
again been returned to the Board.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board finds that due process concerns require that this 
matter be remanded to the RO for additional development.  
Initially, the Board notes that the Federal Circuit's 
decision in this case represents a new legal precedent with 
respect to the analysis of claims based upon accrued 
benefits.  When the RO reviewed this matter in 1998, the RO 
found that the either there was no pending claim at that time 
of the veteran's death (see, RO letter dated in May 1998) or 
that the appellant was statutorily barred from seeking 
benefits for a period greater than two years prior to the 
veteran's death (September 1998 Statement Of the Case).  The 
RO has yet to review the merits of the claim for accrued 
benefits as the result of alleged CUE in the May 1986 
decision or to consider the claim in light of the Federal 
Circuit decision.  Hence, in an effort to avoid any prejudice 
to the appellant this matter must be remanded to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following action:

1.  The RO should readjudicate the issue 
of entitlement to accrued benefits based 
upon an allegation of CUE in the May 1986 
decision that granted a TDIU and assigned 
an effective date of April 14, 1986 in 
view of the new legal precedent.  

2. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her attorney should be provided a 
supplemental statement of the case  
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board if otherwise in order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



